Name: 91/9/EEC: Commission Decision of 11 December 1990 on specific financial contributions from the Community for the eradication of Newcastle disease in Ireland (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  Europe;  EU finance
 Date Published: 1991-01-10

 Avis juridique important|31991D000991/9/EEC: Commission Decision of 11 December 1990 on specific financial contributions from the Community for the eradication of Newcastle disease in Ireland (Only the English text is authentic) Official Journal L 007 , 10/01/1991 P. 0036 - 0036COMMISSION DECISION of 11 December 1990 on specific financial contributions from the Community for the eradication of Newcastle disease in Ireland (Only the English text is authentic) (91/9/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Articles 3 and 4 thereof, Whereas outbreaks of Newcastle disease occurred in Ireland in September 1990; whereas the appearance of this disease is a serious danger to the Community's poultry and, in order to help eradicate the disease as rapidly as possible, the Community has the possibility of making good the losses so caused; Whereas, as soon as the presence of Newcastle disease was officially confirmed the Irish authorities took appropriate measures which included the measures listed in Article 3 (2) of Decision 90/424/EEC; whereas such measures were notified by the Irish authorities; Whereas the conditions for a Community financial contribution have been met; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 For outbreaks of Newcastle disease which have occurred during the month of September 1990 Ireland may obtain Community financial assistance. The financial contribution by the Community shall be: - 50 % of the costs incurred by Ireland in compensating owners for the slaughter, destruction of poultry and poultry products as appropriate, - 50 % of the costs incurred by Ireland for the cleaning, disinsectization and disinfection of holdings and equipment, - 50 % of the costs incurred by Ireland in compensating owners for the destruction of contaminated feedingstuffs and contaminated equipment. Article 2 The Community financial contribution shall be granted after the supporting documents have been submitted. Article 3 The Commission will follow developments in the disease situation and, if necessary, due to the evolution of the disease a new Decision will be adopted in accordance with the provisions laid down in Article 3 (4) of Decision 90/424/EEC. Article 4 This Decision is addressed to Ireland. Done at Brussels, 11 December 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 19.